Case 18-33926-hdh7 Doc 320 Filed 07/30/21                 Entered 07/30/21 09:27:25        Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

IN RE:                                            §
                                                  §
MANSFIELD BOAT AND                                §       CASE NO. 18-33926-hdh7
RV STORAGE, LLC                                   §            Chapter 7
Debtor                                            §
                                                  §

            CERTIFICATE OF NO OBJECTIONS / NO RESPONSE (Docket No. 308)

            On July 7, 2021, Scott Seidel (the “Trustee”), chapter 7 trustee for the estate of Mansfield

Boat and RV Storage, LLC (the “Debtor”), filed and served the Trustee’s Motion to Compromise

Controversy with Janice Reynolds (the “Motion”) pursuant to Rule 9019 of the Federal Rules of

Bankruptcy Procedure. Pursuant to Local Bankruptcy Rule 9007.1(b), as part of the Motion, the

Trustee gave notice of a response deadline of 21 days after service of the Motion. The Motion

was served by United States mail and ECF. Responses were to be served no later than July 28,

2021. Any objections to the Motion were to have been served on the Trustee as the moving party.

As of the filing date of this Certificate, the Trustee has received no objections or responses to the

Motion, and the docket reflects that neither objections nor responses have been filed.

            Dated: July 30, 2021.                 Respectfully submitted,

                                                  SMYSER KAPLAN & VESELKA, L.L.P.

                                                  /s/ Land Murphy
                                                  Land Murphy
                                                  State Bar No. 24058010
                                                  717 Texas Avenue, Suite 2800
                                                  Houston, Texas 77002
                                                  (713) 221-2346 telephone
                                                  (713) 221-2320 fax
                                                  lmurphy@skv.com




1120321.1
Case 18-33926-hdh7 Doc 320 Filed 07/30/21   Entered 07/30/21 09:27:25   Page 2 of 2




                                     Porter Hedges LLP

                                     Eric M. English
                                     State Bar No. 24062713
                                     1000 Main Street, 36th Floor
                                     Houston, Texas 77002
                                     (713) 226-6000
                                     (713) 228-1331 (fax)

                                     Counsel for the Trustee




                                        2
1120321.1
